Foote, C.
An appeal from an order changing the place of trial of the cause.
The appellant in such case “must furnish the court .with a copy of the notice of appeal, of the .... order appealed from, and of papers used on the hearing in the court below.” (Code Civ. Proc., sec. 951.)
A copy of the notice of appeal, and of the order appealed from is in the record, but there are no papers identified as having been used on the hearing of the motion to change the place of trial.
The court below had the power in certain contingencies to make the order. (Code Civ. Proc., sec. 397.) “ There being no showing to the contrary,” it must be presumed to have exercised “its power properly, and within the *51rules prescribed by law,” (Pardy v. Montgomery, 77 Cal. 326.)
We therefore advise that the order be affirmed,
Hayne, C., and Belcher, C. C., concurred.
The Court.
For the reasons given in the foregoing opinion, the order is affirmed.